 1   WO
 2
 3
 4
 5                          IN THE UNITED STATES DISTRICT COURT
 6                                  FOR THE DISTRICT OF ARIZONA
 7
 8
 9       Alissa L. Allen,                                  No. CV-17-02543-PHX-BSB
10                     Plaintiff,
11                                                         ORDER
12       v.
13       Commissioner of Social Security,
14                     Defendant.
15
16
17             Plaintiff Alissa L. Allen (“Plaintiff”) seeks judicial review of the final decision of

18   the Commissioner of Social Security (the “Commissioner”) denying her application for

19   benefits under the Social Security Act (the “Act”). The parties have consented to proceed

20   before a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b) and have filed

21   briefs in accordance with Rule 16.1 of the Local Rules of Civil Procedure. As discussed

22   below, the Court affirms the Commissioner’s decision.

23   I.        Procedural Background

24             On August 6, 2013, Plaintiff applied for a period of disability and disability

25   insurance benefits alleging a disability onset date of July 24, 2012. (R. 20.)1 After

26   Plaintiff’s application was denied on initial review and on reconsideration, she requested a

27   hearing before an administrative law judge (“ALJ”). (Id.) Following a hearing, the ALJ

28
     1
          Citations to the “R” are to the certified administrative transcript of record. (Doc. 13.)
 1   issued a decision finding Plaintiff not disabled under the Act. (R. 20–35.) Plaintiff
 2   requested review of the ALJ’s decision. (R. 7–10, 15.) The Social Security Appeals
 3   Council denied Plaintiff’s request for review and Plaintiff now seeks judicial review of the
 4   Commissioner’s decision pursuant to 42 U.S.C. § 405(g).
 5   II.     Administrative Record
 6           The administrative record includes medical records pertaining to the history of
 7   diagnoses and treatment of Plaintiff’s alleged impairments. The record also includes
 8   several medical opinions. The Court discusses the relevant records and opinions below.
 9           A.    Treatment Records related to Mental Impairments
10                 1.      LPC Hillary Shluker and Dr. S. David Hoffman
11           In July 2012, Licensed Professional Counselor (“LPC”) Hillary Shluker (R. 606–
12   15, 679–81) and Dr. S. David Hoffman (R. 606-17, 679-81) examined Plaintiff and
13   evaluated her for a Seriously Mentally Ill (“SMI”) Determination. (R. 606-16.) As part of
14   that determination, LPC Shluker completed an “Assessment for Level of Care.” (R. 606-
15   13.) LPC Shluker noted that Plaintiff was hospitalized several times between 2002 and
16   2004 for psychiatric issues, including a suicide attempt. (R. 607.) LPC Shluker noted that
17   Plaintiff’s reported depression “as evidenced by feeling tired most of the day, not want[ing]
18   to get out of bed,” daily migraines, frequent isolation, and thoughts of wanting to die.
19   (R. 608.) Plaintiff also reported “mania as evidenced by losing her temper easily, rapid
20   pressured speech, [being] easily frustrated, [having] aggressive tendencies, cheating on her
21   husband, sexually acting out, hyperactivity, impulsivity, excessive and compulsive
22   spending, difficulty sleeping, [and] excessive cleaning.” (Id.) Plaintiff reported symptoms
23   of psychosis including hearing voices and seeing ghosts. (Id.) Plaintiff also reported
24   instances of self-harm, including tearing “the skin off [her] hands constantly” to the point
25   where she “had an exorcism” because Plaintiff’s husband thought she was “possessed.”
26   (Id.)
27           On examination LPC Shluker observed that Plaintiff had a labile affect, was tearful,
28   had pressured speech, concrete thought content, circumstantial thought process, and partial


                                                 -2-
 1   judgment. (R. 610–11.) LPC Shluker concluded that Plaintiff appeared “to be suffering
 2   from a mood disorder as evidenced by periods of severe depression that occur[ed] for one
 3   week 4-5 times per year,” and that caused Plaintiff to sleep “most of day and night,” have
 4   suicidal ideations, frequent crying spells, and resentment that her 2004 suicide attempt was
 5   unsuccessful. (R. 612.) LPC Shluker further noted that Plaintiff’s mania and depression
 6   symptoms had persisted since her adolescence and Plaintiff reported that her symptoms
 7   were “getting worse despite two hospitalizations and ongoing psychiatric medication
 8   monitoring.” (Id.) LPC Shluker concluded that Plaintiff presented with symptoms of
 9   borderline personality disorder including “impulsivity in at least two self-damaging areas
10   (compulsive spending and sexually acting out), recurrent self-mutilating behavior,
11   affective instability due to irritability, unstable interpersonal relationships, chronic feeling
12   of emptiness, and frequent displays of temper.” (Id.)
13          LPC Shluker concluded that Plaintiff’s persistent mood disorder was getting worse
14   and that “outpatient psychiatric care and medication management [had] done little to
15   improve her stability so far.” (R. 615.) She further found that Plaintiff had difficulty with
16   activities of daily living and was “not functioning well at home and [was] having
17   difficulties functioning at work . . . .” (Id.) LPC Shluker opined that Plaintiff “would
18   greatly benefit by the services offered from the SMI program.” (Id.)
19          On July 30, 2012, Dr. Hoffman reviewed LPC Shluker’s “clinical summary” and
20   concluded that Plaintiff met “the criteria for SMI-A with a qualifying diagnosis and
21   functional impairment of severe disruption of daily life with frequent thoughts of death,
22   suicide, or self-harm.” (R. 617.)
23                 2.      Winona Belmonte, M.D.
24          Psychiatrist Dr. Belmonte began treating Plaintiff on August 22, 2012. (R. 601–
25   05.) On examination, Dr. Belmonte observed that Plaintiff had a cooperative attitude,
26   depressed and sad mood, an appropriate and tearful affect, a goal directed thought process,
27   good attention and concentration, grossly intact memory, and good insight and judgment.
28   (R. 603-04.) Dr. Belmonte assessed Plaintiff as having “chronic suicidal thoughts” and


                                                  -3-
 1   diagnosed Plaintiff with bipolar I disorder. (R. 604.) Dr. Belmonte prescribed various
 2   medications. (Id.)
 3          During an October 25, 2012 appointment with Dr. Belmonte, Plaintiff reported that
 4   she was “not as depressed,” but that she slept a lot.            (R. 594.)    On examination,
 5   Dr. Belmonte observed that Plaintiff had an appropriate affect, a euthymic mood, a
 6   cooperative attitude, logical thought process, good concentration and intact memory, good
 7   insight and judgment, and a good fund of knowledge. (Id.) Dr. Belmonte assessed that
 8   Plaintiff’s depression was slightly improved, but she had “significant daytime sedation
 9   from her meds.” (R. 595.) Dr. Belmonte adjusted Plaintiff’s medications. (Id.)
10          Dr. Belmonte saw Plaintiff again on November 15, 2012. (R. 591–93.) Plaintiff
11   reported that overall she was “not doing so well” since Seroquel was discontinued, but her
12   sleep had improved. (R. 591.) Plaintiff reported increased anger and irritability and stated
13   that she could not tolerate stress. (Id.) Plaintiff was also “getting to a point of suicidality.”
14   (Id.) Plaintiff reported the medication side effects caused “increased daytime sedation”
15   that “[s]ignificantly interfered with function.”      (Id.)   On examination, Dr. Belmonte
16   observed that Plaintiff was alert, had an appropriate affect and tearful affect, had an angry,
17   irritable, depressed mood, was cooperative, had a logical and non-psychotic thought
18   process, had good concentration and intact memory, and good insight and judgment.
19   (R. 592.)
20          Dr. Belmonte assessed that “[o]verall, [Plaintiff] ha[d an] increase in symptoms.”
21   (Id.) Dr. Belmonte restarted Seroquel, decreased the dosage of Depakote, and prescribed
22   Clonazepam to counteract Plaintiff’s increased irritability, anger, and anxiety.            (Id.)
23   Dr. Belmonte noted that plaintiff should return in one week and that Plaintiff should have
24   more frequent appointments until her symptoms were “more under control.” (Id.)
25          Dr. Belmonte saw Plaintiff again on November 27, 2012. (R. 588–90.) Plaintiff
26   reported she was sleeping much less than at the time of her last appointment and that she
27   was waking up happier. (R. 588.) Plaintiff reported that she felt “like her normal
28   self . . . [and] was currently comfortable with [h]ow her meds [were] working for her.”


                                                   -4-
 1   (Id.) Additionally, Plaintiff stated that she was able to enjoy time with her family, better
 2   tolerate frustrating situations, and had reconnected with old friends that she had not seen
 3   for about a year. (Id.) On examination, Dr. Belmonte observed that Plaintiff was alert, had
 4   an appropriate affect, had a euthymic, angry, and irritable mood, was cooperative, had a
 5   logical and non-psychotic thought process, had good concentration and intact memory, and
 6   good insight and judgment. (R. 588.) Dr. Belmonte assessed that Plaintiff’s mood had
 7   “improved to [where] she was her usual self” and she was stable on her medication. (Id.)
 8   Dr. Belmonte advised Plaintiff to return in eight weeks. (R. 589.)
 9          Dr. Belmonte’s treatment notes from a February 7, 2013 appointment record that
10   Plaintiff was “clinically stable” and that her only complaints were “anger issues” and
11   anxiety that was “manifested by [Plaintiff’s] increased picking [of her skin].” (R. 586.)
12          During a June 27, 2013 appointment, Plaintiff reported that her mood was stable
13   and she denied any “aggressive behavior or uncontrollable anger.” (R. 578.) Plaintiff
14   reported that her medications “were working quite well.” (Id.) Plaintiff reported that she
15   still had anxiety and continued to pick her skin. (Id.) Plaintiff was “tolerating” the
16   Clonazepam “well.” (Id.) Plaintiff also reported that her depression was “stable” on
17   Wellbutrin and Lexapro. (Id.) She reported having felt down for a few days, but she was
18   able to “manage her symptoms appropriately” and “was able to tolerate stress better.” (Id.)
19          On examination, Dr. Belmonte observed that Plaintiff was alert, had an appropriate
20   affect, had a euthymic, angry, and irritable mood, was cooperative, had a logical and non-
21   psychotic thought process, had good concentration and intact memory, and good insight
22   and judgment. (R. 579.) Dr. Belmonte assessed that Plaintiff was “clinically stable,”
23   “comfortable with how her current medication regimen [was] working,” had “much
24   decreased crying spells, decreased depressive symptoms, . . . no psychotic symptoms, [and
25   was] able to tolerate her job better.” (R. 580.) Dr. Belmonte advised Plaintiff to return in
26   twelve weeks. (Id.)
27   ///
28   ///


                                                -5-
 1                 3.      Nurse Practitioner Jessica Dery
 2          Nurse Practitioner (“NP”) Dery also treated Plaintiff for ongoing symptoms of
 3   bipolar I disorder. (R. 648–51, 666, 691–96, 698–702, 714–16, 885–88, 894–98, 899–902,
 4   903–05.) On October 18, 2013, NP Dery saw Plaintiff for a “routine medication check.”
 5   (R. 691–94.) Plaintiff reported memory loss and migraines. (R. 691.) On examination,
 6   NP Dery found that Plaintiff exhibited a euthymic mood, did not appear to be an imminent
 7   risk to herself or others, had a cooperative attitude, had a logical and unremarkable thought
 8   process, that her thought-content was non-psychotic, her concentration was good, her
 9   memory intact, and her memory, intellect, insight, and judgment were all “fair.” (R. 692.)
10   NP Dery advised Plaintiff to return in four weeks. (R. 693.) Plaintiff continued treatment
11   with NP Dery. (R. 698-702 (November 2013), 714-16 (January 2014, noting increased
12   suicidal ideation), 903-05 (April 2014), 899-902 (June 2014, noting dysphoric mood,
13   increased suicidal thoughts, increased “intrusive” (homicidal) thoughts), 894-98 (June
14   2014), R. 889-93 (August 2014, noting recent suicidal ideation, dysphoric mood), R. 885-
15   88 (October 2014).)
16          B.     Treatment Records related to Physical Impairments
17                 1.      Marisa Sosinsky, M.D.
18          Neurologist Dr. Sosinsky treated Plaintiff for several physical impairments.
19   (R. 793–94) (May 6, 2014), R. 795–96 (July 28, 2014), R. 797–98 (August 12, 2014), R.
20   799–803 (November 4, 2014), R. 804 (January 20, 2015), R. 936–40 (April 7, 2015), R.
21   931–34 (April 28, 2015).)       She diagnosed Plaintiff with cervical and lumbrosacral
22   radiculopathy at all of her appointments. (Id.) She also diagnosed Plaintiff with carpal
23   tunnel syndrome and skin sensation disturbance (R. 797-800, 802, 804, 931-34, 936-40),
24   and with migraines without aura. (R. 799-800, 802, 804. 931-34, 936-40.) In 2015,
25   Dr. Sosinsky noted that Plaintiff had a history of migraine headaches and that she was
26   having daily headaches, “many of which” were “migraine quality . . . at least half the days
27   of the month.”      (R. 933, 939.)    Dr. Sosinsky noted that Plaintiff’s headaches had
28   “significantly decreased” her quality of life. (Id.) Dr. Sosinsky noted that due to Plaintiff’s


                                                  -6-
 1
     “severe history of mental health issues” certain medications for treating migraines were
 2
     contraindicated. (Id.) She concluded that Botox was the most appropriate treatment. (Id.)
 3
            In January 2015, Dr. Sosinsky administered a Botox injection for Plaintiff’s
 4
     migraines and indicated that Plaintiff should receive injections every 90 days. (R. 804.)
 5
     On April 7, 2015, Dr. Sosinsky again assessed migraine without aura, and noted that
 6
     Plaintiff’s migraines had decreased. (R. 938.) She diagnosed Plaintiff with chronic
 7
     migraines and directed Plaintiff to return on April 28, 2015 for another injection. (R. 939.)
 8
     On April 28, 2015, Dr. Sosinsky noted that the Botox injection was “dramatically
 9
     effective” but had worn off during the past couple of weeks before Plaintiff’s appointment.
10
     (R. 932.) Dr. Sosinsky administered another Botox injection and directed Plaintiff to
11
     repeat the procedure in three months. (R. 932, 933.)
12
                   2.     Treatment at Central Mesa Medical
13
            Beginning in June 2014, Plaintiff received treatment from several providers at
14
     Central Mesa Medical, including Travis Steigler, M.D., for migraines, joint pain, neck pain,
15
     low back pain, skin picking, and fatigue. (R. 973-1060.) During a June 23, 2014
16
     appointment, Dr. Steigler diagnosed neck pain, low back pain, migraines, and bipolar
17
     disorder. (R. 1041.) Dr. Steigler noted that Plaintiff was in a car accident on June 2, 2014.
18
     (R. 1045.) Plaintiff reported waking up at night due to pain and complained of “constant
19
     migraines.” (Id.) Dr. Steigler observed that Plaintiff had a reduced range of motion in the
20
     “cervical region [with] rotation, side bending, flexion, and extension.”          (R. 1046.)
21
     Dr. Steigler prescribed Gabapentin, Percocet, and Imitrex. (R. 1041.)
22
            During a July 21, 2014 appointment, Dr. Steigler treated Plaintiff for low back pain
23
     and neck pain. (R. 1035.) Plaintiff described the pain as sharp and radiating. (R. 1036.)
24
     Plaintiff reported that pain caused her difficulty dressing and sleeping.        (R. 1037.)
25
     Dr. Steigler diagnosed cervical bulging discs, neck pain, migraines, and lower extremity
26
     edema. (R. 1034.) He prescribed Oxycontin, Perocet, and Imitrex. (Id.) Dr. Steigler
27
     continued these prescriptions at Plaintiff’s subsequent appointments. (R. 1037, 1039.) In
28


                                                 -7-
 1   July 2015, Plaintiff had right upper extremity carpal tunnel decompression surgery.
 2   (R. 967.)
 3          C.     Opinion Evidence
 4                 1.     Jonna L. Krabbenhoft—Examining Physician
 5          On November 20, 2012, Psychologist Dr. Jonna L. Krabbenhoft examined Plaintiff
 6   related to her mental impairments. (R. 571–76.) She also reviewed Plaintiff’s medical
 7   records from May 2011 to July 2012 and reviewed two “Function Reports” that Plaintiff
 8   completed as part of her application for disability benefits. (R. 571.) Plaintiff reported that
 9   she could not work because she could not “get along with people and [had] nervous
10   breakdowns, and [was] depressed a lot.” (Id.) Plaintiff reported that she had been “suicidal
11   since age ten” and she received treatment for suicidal ideations, including a hospital stay
12   sometime between 2000 and 2002. (R. 572.) Plaintiff reported that, roughly a year later,
13   she was hospitalized after she tried to commit suicide. (Id.)
14          Plaintiff also reported that, at the time of her appointment with Dr. Krabbenhoft, she
15   was taking Depakote, Wellbutrin, Seroquel, Klonopin, and Lexapro and experienced some
16   side effects. (Id.) Plaintiff explained that Depakote caused her to experience increased
17   agitation at night and that when one of her providers “attempted to discontinue Seroquel”
18   her anger increased and she “was extremely mad at everybody.” (Id.) Plaintiff denied any
19   recent suicide attempts and reported that she continued to have “extreme nervous
20   breakdowns when under stress,” mood swings, excessive tearfulness, feelings of
21   hopelessness and helplessness, and suicidal ideation. (Id.)
22          Dr. Krabbenhoft diagnosed Plaintiff with mood disorder, not otherwise specified
23   (“NOS”) with psychotic features, personality disorder, NOS traits, and migraines.
24   (R. 574.) Dr. Krabbenhoft opined that Plaintiff’s prognosis was “[g]uarded” due to
25   “reported ongoing suicidal ideations and ‘breakdowns.’” (Id.)
26                 2.     NP Dery and Dr. Araashdeep Gill
27          On November 4, 2013, NP Dery at Partners in Recovery completed a “Medical
28   Assessment of Claimant’s Ability to Perform Work Related Activities (Mental).” (R. 695.)


                                                  -8-
 1   NP Dery opined that Plaintiff had mild “deterioration in her personal habits” and
 2   “constriction of interests.” (Id.) NP Dery also opined that Plaintiff had moderately severe
 3   limitations in her abilities to relate to other people, to perform daily activities, to
 4   understand, carry out, and remember instructions, to respond appropriately to supervisors
 5   and co-workers, to respond appropriately to customary work pressure, and to perform
 6   simple tasks. (Id.) NP Dery indicated that Plaintiff’s limitations had “lasted or [could] be
 7   expected to last twelve months or longer.” (R. 696.) Beneath that statement she wrote
 8   “dependent on findings from Barrows Neurological [Institute].” (Id.) In response to
 9   whether Plaintiff’s “psychiatric symptoms were exacerbated by a general medical
10   condition,” NP Dery wrote “memory loss follow up at Barrows.” (Id.) NP Dery opined
11   that Plaintiff’s psychiatric symptoms moderately limited “the sustainability of work pace.”
12   (Id.)
13           NP Dery indicated that, as of the date of her opinion, she had treated Plaintiff once
14   and she had considered or reviewed “records from other providers, mental status
15   examination, [and Plaintiff’s] response to treatment . . . .” (Id.) NP Dery indicated that the
16   limitations she assessed “result[ed] from objective, clinical, or diagnostic findings which
17   [were] documented either by [her], or elsewhere in [Plaintiff’s] medical records.” (Id.)
18           In an undated letter addressed “to whom it may concern,” Dr. Gill from Partners in
19   Recovery stated that Plaintiff’s “case . . . was reviewed by [NP] Dery in collaboration with
20   Dr. Araashdeep Gill, Chief Psychiatrist.” (R. 703.) Dr. Gill stated that the assessment was
21   based on “past treatment documentation and most recent assessment.” (Id.) Dr. Gill agreed
22   with NP Dery’s assessment. (Id.)
23                  3.     Dr. Maria Sosinsky
24           In May 2015, Dr. Sosinsky completed a “Medical Assessment of Ability to do
25   Work-Related Physical Activities.”2 (R. 910–11.) Dr. Sosinsky opined that Plaintiff’s
26   headaches limited her ability to perform work related activities. (R. 910.) Dr. Sosinsky
27   2
       Plaintiff refers to this opinion as a May 2015 opinion, but the ALJ refers to it as a May
     2013 opinion. (Doc. 16 at 7; R. 32.) The handwritten date on Dr. Sosinsky’s opinion is
28   difficult to read. (Tr. 911.) However, the Court concludes that it is from 2015 because it
     refers to Plaintiff’s treatment with Botox that began in January 2015. (R. 804, 910.)

                                                 -9-
 1   indicated that, “without her current Botox treatments,” Plaintiff had “severe migraine”
 2   headaches four to five times a week that lasted for three or more hours. (Id.) Dr. Sosinsky
 3   noted that Plaintiff had “ancillary symptoms” of nausea, fatigue, and pain that were
 4   increased by stress and physical activity. (Id.) She noted that medications and rest
 5   decreased Plaintiff’s symptoms. (Id.)
 6          Dr. Sosinsky opined that Plaintiff had “moderate” “[r]estrictions in activities
 7   involving” unprotected heights, moving machinery, exposure to “marked changes in
 8   temperature and humidity, and exposure to dust, fumes[, and] gases.” (R. 911.) She also
 9   opined that Plaintiff’s “degree of restriction” was “moderately severe” when Plaintiff’s
10   headaches were “active.” (Id.) Moderately severe was defined being off task 16 to 20%
11   of an eight-hour work day. (Id.) Dr. Sosinsky stated that the assessed limitations could
12   “reasonably be expected to result from objective clinical or diagnostic finding which have
13   been documented either by [her], or elsewhere in [Plaintiff’s] medical records.” (Id.)
14                 4.     Reviewing Physicians
15          In December 2013, as part of the initial review of Plaintiff’s application for benefits,
16   “RC, Ph.D” (“RC”) reviewed Plaintiff’s medical records related to her mental impairments
17   and completed a mental residual functional capacity (“RFC”) assessment. (R. 106–08.)
18   RC opined that Plaintiff had no limitations in her abilities to remember and understand.
19   (R. 106.) RC found that Plaintiff was “not significantly limited” in her abilities to “carry
20   our short and simple instructions,” perform activities within a schedule, maintain
21   attendance, and be punctual within customary tolerances,” “sustain an ordinary routine
22   without special supervision,” “work in coordination with or in close proximity to others
23   without being distracted by them,” and “make simple work-related decisions.” (R. 105-
24   06.)
25          RC found Plaintiff “moderately limited” in her abilities to maintain attention and
26   concentration for extended periods, and “to complete a normal workday or workweek
27   without interruptions from psychologically based symptoms and to perform at a consistent
28   pace without an unreasonable number and length of rest periods.” (R. 107.) RC also found


                                                 - 10 -
 1   that Plaintiff was not significantly limited in her abilities to interact socially. (Id.) RC
 2   concluded that Plaintiff could “perform simple and some complex tasks with routine
 3   supervision,” could “relate to supervisors and peers on a superficial work basis,” and
 4   “tolerate incidental contact with the general public,” but should avoid work that required
 5   “frequent and necessary public contact.” (Id.) On February 24, 2014, “WF, Ph.D”
 6   reviewed the medical evidence and “affirmed the assessment of 12/13/13.” (R. 120–21.)
 7          On February 26, 2014, Dr. Karl Boatman reviewed the record and completed a
 8   mental RFC assessment. (R. 122–24.) Dr. Boatman assessed the same limitations as RC.
 9   (Compare R. 106–08. with R. 122–24.) Dr. Boatman opined that Plaintiff could maintain
10   employment that involved “simple tasks with routine supervision.” (R. 124.) He further
11   stated that Plaintiff could “tolerate incidental contact with the general public” but she
12   should avoid work “where public contact [was] frequent and necessary.” (R. 123.)
13   III.   The Administrative Hearing
14          Plaintiff was forty-three years old as of the date of the administrative hearing.
15   (R. 50.) Plaintiff had a high school education and past relevant work as a personal home
16   attendant, kitchen helper, babysitter/child monitor, assistant manager in the clothing
17   industry, and a merchandise marker. (R. 33, 51–57.)
18          Plaintiff testified that she was unable to work because she had “a hard time getting
19   along with other people” and had threatened others with violence in the past. (R. 58.)
20   Plaintiff testified that when she got upset, she felt suicidal. (Id.) Plaintiff explained that
21   during those times she stayed home in her room. (R. 65.) Plaintiff testified that, at the
22   time of the administrative hearing, she stayed in her room “all day long, every day,” but
23   tried to come out and eat dinner with her family. (Tr. 70.)
24          Plaintiff further testified that she had chronic pain that she believed was caused by
25   the Epstein Barr virus. (R. 63.) Plaintiff stated that it made her feel like she had the flu
26   and made her “muscles and everything just hurt really bad.” (Id.) Plaintiff testified that
27   she had headaches “almost every day” and that a “really bad one” would last for three days.
28


                                                 - 11 -
 1   (R. 67.) Plaintiff testified that she had lower back pain and neck pain that travelled down
 2   to her shoulders. (R. 68.)
 3          A vocational expert (“VE”) also testified at the administrative hearing. (R. 78-81.)
 4   In response to the ALJ’s hypothetical question, the VE testified that a person who was
 5   limited to light work, frequent handling and fingering, who could perform only simple,
 6   routine, repetitive tasks, who could relate to supervisors and coworkers on a superficial
 7   basis, and who should not be exposed to hazards such as moving machinery or unprotected
 8   heights, could perform Plaintiff’s past relevant work as a merchandise marker and could
 9   perform other jobs that existed in significant numbers in the national economy, including
10   housekeeping cleaner and routing clerk. (R. 78-79.) The VE also testified that a person
11   who would be off-task 16 to 20% of the time in their ability to understand, carry out, and
12   remember instructions, respond appropriately to supervisors and coworkers, respond to
13   customary work pressures, and to perform simple tasks would be unable to perform any
14   work. (R. 80.)
15          In response to questions from Plaintiff’s counsel, the VE also testified that work
16   would be precluded for a person who would be “off task” 11% of the day. (R. 81.) The
17   VE further testified that a person who “would require unscheduled breaks . . . for three
18   hours at a time three times a month” could not sustain work. (Id.) Additionally, a person
19   who had “outbursts” at work involving screaming or threatening a co-worker, supervisor,
20   or member of the public would not be able to sustain work. (R. 81-82.)
21   IV.    The ALJ’s Decision
22          A claimant is considered disabled under the Social Security Act if she is unable “to
23   engage in any substantial gainful activity by reason of any medically determinable physical
24   or mental impairment which can be expected to result in death or which has lasted or can
25   be expected to last for a continuous period of not less than 12 months.”
26   42 U.S.C. § 423(d)(1)(A); see also 42 U.S.C. § 1382c(a)(3)(A) (providing a nearly
27   identical standard for supplemental security income disability insurance benefits). To
28   determine whether a claimant is disabled, the ALJ uses a five-step sequential evaluation


                                               - 12 -
 1   process. See 20 C.F.R. §§ 404.1520, 416.920; see, e.g., Garrison v. Colvin, 759 F.3d 995,
 2   1010 (9th Cir. 2014).
 3           A.     The Five-Step Sequential Evaluation Process
 4           In the first two steps, a claimant seeking disability benefits must demonstrate
 5   (1) that she is not presently engaged in a substantial gainful activity, and (2) that her
 6   medically determinable impairment or combinations of impairments is severe.
 7   20 C.F.R. §§ 404.1520(b), 404.1520(c), 416.920(b), 416.920(c). If a claimant meets steps
 8   one and two, there are two ways in which she may be found disabled at steps three through
 9   five.
10           At step three, the claimant may prove that her impairment or combination of
11   impairments meets or equals an impairment in the Listing of Impairments found in
12   Appendix 1 to Subpart P of 20 C.F.R. Part 404. 20 C.F.R. §§ 404.1520(a)(4)(iii) and (d),
13   416.920(d). If claimant can prove such an impairment, the claimant is presumptively
14   disabled within the meaning of the Act. (Id.) If not, the ALJ determines the claimant’s
15   RFC. 20 C.F.R. §§ 404.1520(e), 416.920(e). At step four, the ALJ determines whether a
16   claimant’s    RFC     precludes    her   from    performing    her   past   relevant    work.
17   20 C.F.R. §§ 404.1520(f), 416.920(f).
18           If the claimant establishes this prima facie case, the burden shifts to the government
19   at step five to establish that the claimant can perform other jobs that exist in significant
20   number in the national economy, considering the claimant’s RFC, age, work experience,
21   and education. 20 C.F.R. §§ 404.1520(g), 416.920(g); see, e.g., Bray v. Comm’r of Soc.
22   Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (“The burden of proof is on the claimant
23   at steps one through four, but shifts to the Commissioner at step five.”). If the government
24   does not meet this burden, then the claimant is considered disabled within the meaning of
25   the Act. 20 C.F.R. § 404.1520(a); see, e.g., Garrison, 759 F.3d at 1011.
26           B.     The ALJ’s Application of the Five-Step Evaluation Process
27           At step one of the sequential evaluation process, the ALJ found that Plaintiff had
28   not engaged in substantial gainful activity since July 24, 2012—the alleged disability onset


                                                 - 13 -
 1   date. (R. 22.) At step two, the ALJ found that Plaintiff had the following severe
 2   impairments: “obesity, bipolar disorder, borderline personality disorder, plantar fasciitis,
 3   gastroesophageal reflux disease, chronic kidney disease, carpal tunnel syndrome (status
 4   post right carpal tunnel release in July 2015), cervical radiculopathy, history of migraine
 5   headaches, and degenerative disc disease.” (R. 23.) At step three, the ALJ found that
 6   Plaintiff’s severe impairments did not meet or equal an impairment in the Listing of
 7   Impairments found in Appendix 1 to Subpart P of 20 C.F.R. Part 404 (20 C.F.R.
 8   §§ 404.1520(d), 404.1525, 404.1526). (R. 24.)
 9          The ALJ next determined Plaintiff’s RFC. (R. 27.) The ALJ concluded that
10   Plaintiff had the RFC to “perform light work as defined in 20 C.F.R. § 404.1567(B), which
11   consists of lifting and carrying up to 20 pounds occasionally and 10 pounds frequently,
12   with frequent but not constant handling and fingering.” (Id.) The ALJ also found that
13   Plaintiff could perform simple, routine, and repetitive tasks involving simple work-related
14   decisions and simple instructions, with few changes in the work setting, as well as relate to
15   supervisors and coworkers on a superficial work basis. (Id.) The ALJ clarified that
16   Plaintiff should (1) “avoid hazards such as moving machinery and unprotected heights,”
17   (2) avoid “regular public contact” (but could have incidental contact with the public), and
18   (3) limit herself to work that involved “one to three step tasks that involve[d] one to three
19   step instructions.” (Id.)
20          At step four, the ALJ concluded that Plaintiff could perform her past relevant work
21   as a merchandise marker, because it did “not require the performance of work-related
22   activities precluded by claimant’s residual functional capacity.” (R. 34.) Alternatively,
23   the ALJ found that based on Plaintiff’s age, education, and RFC, Plaintiff could perform
24   “other jobs that exists in significant numbers in the national economy,” including
25   housekeeping cleaner and routing clerk. (R. 34-35.)
26          Therefore, the ALJ concluded Plaintiff was not under a disability as defined in the
27   Act from the onset date through the date of the ALJ’s decisions. (R. 35.) Accordingly, the
28   ALJ denied Plaintiff’s application for disability benefits. (Id.)


                                                 - 14 -
 1   V.     Standard of Review
 2          The district court has the “power to enter, upon the pleadings and transcript of
 3   record, a judgment affirming, modifying, or reversing the decision of the Commissioner,
 4   with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g). The district
 5   court reviews the Commissioner’s final decision under the substantial evidence standard
 6   and must affirm the Commissioner’s decision if it is supported by substantial evidence and
 7   it is free from legal error. Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996); Ryan v.
 8   Comm’r of Soc. Sec. Admin., 528 F.3d 1194, 1198 (9th Cir. 2008). Substantial evidence
 9   means more than a mere scintilla, but less than a preponderance; it is “such relevant
10   evidence as a reasonable mind might accept as adequate to support a conclusion.”
11   Richardson v. Perales, 402 U.S. 389, 401 (1971) (citations omitted); see also Webb v.
12   Barnhart, 433 F.3d 683, 686 (9th Cir. 2005).
13          In determining whether substantial evidence supports a decision, the court considers
14   the record as a whole and “may not affirm simply by isolating a specific quantum of
15   supporting evidence.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (internal quotation
16   and citation omitted).    The ALJ is responsible for resolving conflicts in testimony,
17   determining credibility, and resolving ambiguities. See Andrews v. Shalala, 53 F.3d 1035,
18   1039 (9th Cir. 1995). “When the evidence before the ALJ is subject to more than one
19   rational interpretation [the court] must defer to the ALJ’s conclusion.” Batson v. Comm’r
20   of Soc. Sec. Admin., 359 F.3d 1190, 1198 (9th Cir. 2004) (citing Andrews, 53 F.3d at 1041).
21          Furthermore, the court applies the harmless error doctrine when reviewing an ALJ’s
22   decision. Thus, even if the ALJ erred, the decision will not be reversed if the error is
23   “inconsequential to the ultimate nondisability determination.” Tommasetti v. Astrue, 533
24   F.3d 1035, 1038 (9th Cir. 2008) (citations omitted); see also Molina v. Astrue, 674 F.3d
25   1104, 1115 (9th Cir. 2012) (an error is harmless so long as there remains substantial
26   evidence supporting the ALJ’s decision and the error “does not negate the validity of the
27   ALJ’s ultimate conclusion”); Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005) (stating
28   that “[a] decision of the ALJ will not be reversed for errors that are harmless.”).


                                                 - 15 -
 1   VI.   Plaintiff’s Claims
 2         Plaintiff argues that the ALJ erred by (1) discounting treating physician
 3   Dr. Sosinsky’s opinion and NP Dery’s opinion, with which Dr. Gill agreed, and
 4   (2) discounting Plaintiff’s symptom testimony without providing clear and convincing
 5   reasons that were supported by substantial evidence. (Doc. 16 at 1.) Plaintiff argues that
 6   these errors were harmful. (Id.) The Commissioner argues that the ALJ’s decision is free
 7   of harmful error. (Doc. 20.)
 8         A.     Weight Assigned to Medical Opinions
 9         In weighing medical source opinion evidence, the Ninth Circuit distinguishes
10   between three types of physicians: (1) treating physicians, who treat the claimant;
11   (2) examining physicians, who examine but do not treat the claimant; and (3) non-
12   examining physicians, who neither treat nor examine the claimant. Lester v. Chater, 81
13   F.3d 821, 830 (9th Cir. 1995). Generally, more weight is given to a treating physician’s
14   opinion. Id. The ALJ must provide clear and convincing reasons supported by substantial
15   evidence for rejecting a treating or an examining physician’s uncontradicted opinion. Id.;
16   see also Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998). An ALJ may reject the
17   controverted opinion of a treating or an examining physician by providing specific and
18   legitimate reasons that are supported by substantial evidence in the record. Bayliss v.
19   Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005); Reddick, 157 F.3d at 725.
20         Opinions from non-examining medical sources are entitled to less weight than
21   opinions from treating or examining physicians. Lester, 81 F.3d at 831. Although an ALJ
22   generally gives more weight to an examining physician’s opinion than to a non-examining
23   physician’s opinion, a non-examining physician’s opinion may nonetheless constitute
24   substantial evidence if it is consistent with other independent evidence in the record.
25   Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). When evaluating medical opinion
26   evidence, the ALJ may consider “the amount of relevant evidence that supports the opinion
27   and the quality of the explanation provided; the consistency of the medical opinion with
28


                                               - 16 -
 1   the record as a whole; [and] the specialty of the physician providing the opinion . . . .” Orn,
 2   495 F.3d at 631; see Garrison v. Colvin, 759 F.3d 995, 1012 n.11 (9th Cir. 2014).
 3                  1.        Weight Assigned to Dr. Sosinsky’s Opinion
 4          Dr. Sosinsky opined that, due to her migraine headaches, Plaintiff had “moderate”
 5   “restrictions in activities involving” unprotected heights, moving machinery, marked
 6   changes in temperature or humidity, or exposure to dust, fumes, and gases. (R. 911.) She
 7   then opined that Plaintiff’s “degree of restriction” was “moderately severe” when
 8   Plaintiff’s “headaches [were] active.” (Id.) Moderately severe was defined as being “[o]ff
 9   task 16-20% of an 8-hour work day.” (Id.) The ALJ assigned Dr. Sosinsky’s opinion
10   “minimal weight” because Plaintiff had “very few treatment visits” with Dr. Sosinsky, and
11   because the ALJ believed that “the course of the treatment [did] not appear to be what
12   would be expected, given [the] allegation of disabling symptoms and limitations.” (R. 32.)
13                            a.    Few Treatment Visits
14          The ALJ gave Dr. Sosinsky’s opinion minimal weight because she concluded that
15   Dr. Sosinsky had “very few treatment visits” with Plaintiff. (R. 32.) The Commissioner
16   does not defend this rationale. (Doc. 20 at 13 (stating that the Commissioner “declines to
17   defend the ALJ’s finding that Plaintiff had very few treatment visits with Dr. Sosinsky”).)
18   Because the Commissioner does not defend this rationale and because the record reflects
19   that Dr. Sosinsky had seven appointments with Plaintiff (R. 776-78, 795, 797-98, 799-803,
20   804-05, 931-34, 936-40), the Court concludes that the ALJ erred by discounting
21   Dr. Sosinksy’s opinion based on her conclusion that Plaintiff had “very few” treatment
22   visits with Plaintiff.
23                            b.    Conservative Treatment
24          The ALJ also gave Dr. Sosinsky’s opinion minimal weight based on the ALJ’s belief
25   that the “course of treatment [did] not appear to be what would be expected, given [the]
26   allegation of disabling symptoms and limitations.” (R. 32.) The ALJ noted Plaintiff’s
27   history of daily headaches since age twenty and that she underwent a neurology evaluation
28   in 2012. (R. 29.) The ALJ noted that there was little evidence of treatment for headaches


                                                 - 17 -
 1
     from early 2012 to October 2013. (Id.) The ALJ further noted that in 2014 Plaintiff’s
 2
     headaches were managed with Excedrin, and in 2015 they were managed with Botox
 3
     injections. (R. 29.)
 4
            As the ALJ noted, Plaintiff received treatment from a specialist, neuorologist
 5
     Dr. Sosinsky, for her migraines. In addition to prescribing medication for Plaintiff’s
 6
     migraine headaches, Dr. Sosinsky administered regular Botox injections. (R. 804, 931-
 7
     34.) The ALJ did not explain why Plaintiff’s course of treatment, that included treatment
 8
     with a specialist, was conservative or identify what she considered an appropriate course
 9
     of treatment for someone with Plaintiff’s alleged symptoms. (R. 32.)
10
            The ALJ’s conclusory assertion that the course of treatment was not what one would
11
     expect considering Plaintiff’s alleged symptoms does not satisfy the standard required for
12
     rejecting a treating physician’s opinion.3 See 20 C.F.R. §§ 404.1527, 416.927; Swanson v.
13
     Sec’y of Health and Human Servs, 763 F.2d 1061, 1065 (9th Cir.1985) (stating that an ALJ
14
     properly rejects a treating physician’s opinion if he sets out a detailed and thorough
15
     summary of the facts and conflicting clinical evidence, states his interpretation of the facts
16
     and conflicting evidence, and makes findings.) The ALJ must do more than offer her
17
     conclusions. “[Sh]e must set forth [her] own interpretations and explain why they, rather
18
     than the doctors’, are correct.” Embrey v. Bowen, 849 F.2d 418, 421–22 (9th Cir. 1988);
19
     see also Widmark v. Barnhart, 454 F.3d 1063, 1069 (9th Cir. 2006).
20
            The ALJ did not satisfy this burden in concluding, without explanation, that the
21
     course of treatment that Plaintiff received for her migraine headaches was not what would
22
     be expected considering Plaintiff’s alleged symptoms. See Reding v. Berryhill, 2018 WL
23
     3448600, at *2 (W.D. Wash. July 7, 2018) (stating that the fact that a claimant with
24
     migraine headaches “did not follow a course of treatment not recommended by her doctors
25
     does not undermine her complaints or [a treating doctor’s] opinion.”) Therefore, the ALJ’s
26
27   3
       The agency has amended regulations for evaluating medical evidence, but the amended
     regulations (in pertinent part) only apply to claims filed on or after March 27, 2017, and
28   therefore are not relevant to this case. See 20 C.F.R. § 404.1527 (applicable to claims filed
     before March 27, 2017); § 404.1520c (applicable to claims filed after March 27, 2017).

                                                 - 18 -
 1
     conclusory assertion does not constitute a legally sufficient reason for discounting
 2
     Dr. Sosinsky’s opinion.
 3
                          c.     Harmless Error
 4
            As discussed above, the ALJ failed to provide legally sufficient reasons for
 5
     discounting Dr. Sosinsky’s opinion. Plaintiff argues that the error was harmful because
 6
     during the administrative hearing the vocational expert testified that an individual with the
 7
     limitations that Dr. Sosinksy identified would be unable to perform any work. (R. 80.)
 8
     The Commissioner argues that the error was harmless. (Doc. 20 at 8.) As discussed below,
 9
     the Court agrees with the Commissioner.
10
            The ALJ’s RFC assessment incorporated some of the restrictions Dr. Sosinksy
11
     assessed by providing that Plaintiff should avoid moving machinery and unprotected
12
     heights. (R. 27.) The VE testified that a person with these restrictions, and the other
13
     restrictions in the RFC, could perform Plaintiff’s past relevant work as a merchandise
14
     marker (Dictionary of Occupational Title (“DOT”) 209.587-034) or could perform “other
15
     work” as a housekeeping cleaner (DOT 323.687-014) or routing clerk (DOT 222.587-038).
16
     (R. 78-80.) The Commissioner notes, and Plaintiff does not dispute (Doc. 21), that these
17
     jobs do not require exposure to any of the environmental hazards, including marked
18
     changes in temperature or humidity and exposure to dust, fumes, and gases, that
19
     Dr. Sosinsky identified in her opinion.        (Doc. 20 at 15; R. 910-11.)        Thus, the
20
     Commissioner argues that even if the ALJ erred by rejecting Dr. Sosinsky’s opinion, the
21
     error was harmless because the jobs upon which the ALJ relied in finding Plaintiff not
22
     disabled did not involve any of the environmental hazards that Dr. Sosinsky identified in
23
     her opinion. (Doc. 20 at 15; R. 34-35.)
24
            Plaintiff asserts that the VE testified that an individual with the limitations
25
     Dr. Sosinsky assessed would be unable to work. (Doc. 16 at 18 (citing R. 80).) On page
26
     80 of the administrative record, the VE testified that work would be precluded for an
27
     individual who would be off task 16 to 20% of an eight-hour day in the areas of
28
     understanding, carrying out and remembering instructions, responding appropriately to


                                                - 19 -
 1
     supervisors and co-workers, responding appropriately to customary work pressures, and
 2
     performing simple tasks. (R. 80.) Dr. Sosinsky did not assess any restrictions in these
 3
     areas. (R. 910-11.) On page 80 of administrative record, the VE also testified that work
 4
     would be precluded for an individual who required unscheduled breaks of three hours or
 5
     more four to five times week. (R. 80.) Again, Dr. Sosinsky did not assess Plaintiff with
 6
     this restriction. (R. 910-11.)   Thus, contrary to Plaintiff’s assertion, on page 80 of the
 7
     administrative record, the VE did not testify that an individual with the restrictions
 8
     Dr. Sosinsky identified would be unable to perform any work.
 9
            As previously noted, Dr. Sosinsky opined that Plaintiff would be off task 16 to 20%
10
     of an eight-hour day in activities involving unprotected heights, moving machinery,
11
     marked changes in temperature or humidity, or exposure to dust, fumes, and gases. (R. 911
12
     (finding that Plaintiff had moderate restrictions in activities involving these environmental
13
     hazards and that the restrictions were “moderately severe” when Plaintiff’s headaches were
14
     “active”).) These are the only restrictions Dr. Sosinsky identified. (R. 910-11.) On page
15
     81 of the administrative record, the VE testified that work would be precluded for an
16
     individual who would be “off task 11 percent of the day.” (R. 81.) However, the VE did
17
     not testify that work was precluded for an individual who would be off-task in relation to
18
     activities involving the environmental hazards that Dr. Sosinsky identified. (Id.)
19
            Additionally, as the Commissioner noted, the jobs upon which the ALJ relied in
20
     finding Plaintiff not disabled (merchandise marker DOT 209.587-034, housekeeping
21
     cleaner DOT 323.687-014, and routing clerk DOT 222.587-038) do not require exposure
22
     to any of the environmental hazards that Dr. Sosinsky identified in her opinion. (Doc. 20
23
     at 15; R. 34-35.) Therefore, the Court concludes that the ALJ’s error in relation to
24
     Dr. Sosinsky’s opinion was harmless.
25
                   2.     Weight Assigned to NP Dery’s and Dr. Gill’s Opinions
26
            In November 2013, NP Dery, a provider at Magellan/Partners in Recovery, opined
27
     that Plaintiff had moderately severe limitations in understanding, carrying out, and
28
     remembering instructions, responding appropriately to supervisors and co-workers,


                                                - 20 -
 1   responding to customary work pressures, and performing simple tasks. (R. 695.) NP Dery
 2   also opined that Plaintiff’s ability to sustain a work pace was moderately limited, meaning
 3   that she would be off-task 11-15% of an eight-hour workday. (R. 696.) Dr. Gill agreed
 4   with NP Dery’s assessment. (R. 703.) Plaintiff argues that the ALJ erred by rejecting NP
 5   Dery’s assessment, with which Dr. Gill agreed. (Doc. 16 at 13-14.)
 6          To reject the contradicted opinions of medically acceptable treating sources, an ALJ
 7   must provide specific, legitimate reasons based on substantial evidence. Molina v. Astrue,
 8   674 F.3d 1104, 1111 (9th Cir. 2012). For claims filed after March 27, 2017, acceptable
 9   medical sources include licensed advanced practice nurses and licensed physician
10   assistants. 20 C.F.R. § 404.1502(a). However, under the regulations in effect at the time
11   of the ALJ’s decision in 2016, a nurse practitioner was not considered an acceptable
12   medical source. See 20 C.F.R. § 404.1513(d) (2016). Because NP Dery is an “other
13   source,” the ALJ only needed to provide “germane reasons” for rejecting her opinions.
14   Molina, 674 F.3d at 1111; Dale v. Colvin, 823 F.3d 941, 947 (9th Cir. 2016).
15          The Commissioner argues that Plaintiff attempts to elevate NP Dery’s opinion to
16   that of an acceptable medical source by pointing out Dr. Gill’s agreement with NP Dery’s
17   opinion. (Doc. 20 at 9-11.) In her opening brief, Plaintiff focuses on NP Dery’s opinion
18   and does not specifically argue that the ALJ erred by rejecting Dr. Gill’s acceptance of that
19   opinion. (Doc. 16 at 13-14.) Additionally, in her reply Plaintiff clarifies that she does not
20   argue that Dr. Gill treated Plaintiff or argue that because Dr. Gill agreed with NP Dery’s
21   opinions her opinion should be treated as that of an acceptable medical source. (Doc. 21 at
22   3.) The Court, therefore, considers NP Dery’s opinion as that of a nurse practitioner, an
23   “other source,” and does not consider Dr. Gill’s agreement with that opinion as a separate
24   opinion or as an opinion that lends additional weight to NP Dery’s opinion.
25                        a.     Opinion Given After One Appointment
26          The ALJ assigned NP Dery’s opinions “minimal weight” because she is a nurse
27   practitioner, she “provided her opinion after only one visit,” and because the ALJ found
28   that “[t]here [was] no reason to believe that the restrictions were intended to persist for 12


                                                 - 21 -
 1   months.” (R. 32.) Plaintiff argues that these were not germane reasons for rejecting
 2   NP Dery’s opinion. (Doc. 16 at 13-14.) In response, the Commissioner only defends two
 3   of these reasons—that NP Dery saw Plaintiff only once before giving her opinion, and that
 4   NP Dery’s opinion was equivocal about the duration of the assessed limitations. (Doc. 20
 5   at 11-12.)
 6          The parties do not dispute that NP Dery saw Plaintiff only one time before she
 7   completed the medical assessment of Plaintiff’s ability to do work-related activities
 8   (mental). (R. 695-96 (stating that NP Dery had treated Plaintiff once on October 18,
 9   2013).) Thus, the ALJ’s assessment of NP Dery’s opinion was supported by the germane
10   reason that she gave her opinion after a single visit with Plaintiff. See Hixson v. Colvin,
11   2014 WL 3608899, at *8 (E.D. Wash. Jul. 22, 2014) (ALJ properly discounted “other
12   source” opinion that was given after one visit with the claimant and that was contradicted
13   by the treatment notes); Cleveland v. Astrue, 2010 WL 1678294, at *9 (C.D. Cal. Apr. 23,
14   2010) (ALJ properly discounted a social worker’s opinion that was based on only one
15   meeting and that was not supported by a “longitudinal objective record”).
16                          b.   Duration of Limitations
17          The ALJ also discounted NP Dery’s opinion because “there was no reason to believe
18   that the restrictions were intended to persist for 12 months.” (R. 32.) Plaintiff argues that
19   the ALJ’s conclusion “is belied by the assessment itself.” (Doc. 16 at 4.) The Court
20   disagrees. On the assessment form, NP Dery indicated “yes” in response to a question that
21   asked whether Plaintiff’s limitations had “lasted or [could] be expected to last twelve
22   months or longer.” (R. 696.) Beneath that statement NP Dery wrote “dependent on
23   findings from Barrows Neurological [Institute].” (Id.) Thus, NP Dery’s opinion that the
24   limitations she assessed would last twelve months or longer was equivocal.
25          In the disability analysis, a twelve-month period comprises the duration
26   requirement. 42 U.S.C. § 423(d)(1)(A); § 1382c(a)(3)(A). Unless an impairment is
27   expected to result in death, it must have lasted or must be expected to last for a continuous
28   period of at least twelve months. 20 C.F.R. §§ 404.1509 and 416.909. Thus, the twelve-


                                                - 22 -
 1   month time period is germane and, therefore, the ALJ did not err in giving NP Dery’s
 2   opinion little weight based on her equivocal response about the duration of Plaintiff’s
 3   limitations. See Derryberry v. Comm’r of Soc. Sec., 2017 WL 1130367, at *9 (D. Ariz.
 4   Mar. 27, 2017) (the ALJ did not err by discounting physician’s equivocal opinion); see also
 5   Schwanz v. Astrue, 2011 WL 4501943, at *5 (D. Oregon Sept. 28, 2011) (concluding that
 6   the ALJ did not err in discrediting a lay witness statement that involved an eight-month
 7   period); Molina v. Berryhill, 734 F. App’x 492, 494 (9th Cir. 2018) (concluding that the
 8   ALJ provided a germane reason for rejecting a chiropractor’s opinion that the claimant’s
 9   limitations would last two weeks because it did not support the assertion that the claimant’s
10   limitations met the durational requirement for disability under the Act); Megan v. Berryhill,
11   2018 WL 4772219, at *2 (W.D. Wash. Oct. 3, 2018) (ALJ did not err by rejecting a nurse’s
12   opinion that was qualified by stating that the claimant’s “diagnosis was not yet clear,” and
13   that opined that the claimant’s limitations would last six months, which did not met the
14   twelve-month duration required).
15          Therefore, the Court concludes that the ALJ provided germane reasons for
16   discounting NP Dery’s opinion. Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007) (an
17   ALJ must give at least one “germane” reason for discounting the opinion of an other
18   source).
19          B.     Plaintiff’s Symptom Testimony
20          Plaintiff asserts that the ALJ erred by failing to provide “specific, clear, and
21   convincing” reasons for discounting her subjective complaints. (Doc. 16 at 18.) The
22   Commissioner defends the ALJ’s assessment of Plaintiff’s symptom testimony. (Doc. 20
23   at 3-8.) As discussed below, the Court finds that the ALJ provided legally sufficient
24   reasons for rejecting Plaintiff’s symptom testimony.
25          An ALJ uses a two-step analysis to evaluate a claimant’s subjective symptom
26   testimony. Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014) (citing Lingenfelter v.
27   Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007)). “First, the ALJ must determine whether
28   the claimant has presented objective medical evidence of an underlying impairment ‘which


                                                - 23 -
 1   could reasonably be expected to produce the pain or other symptoms alleged.’”
 2   Lingenfelter, 504 F.3d at 1036 (quoting Bunnell v. Sullivan, 947 F.2d 341, 344 (9th Cir.
 3   1991) (en banc)). The claimant is not required to show objective medical evidence of the
 4   pain itself or of a causal relationship between the impairment and the symptom. Smolen,
 5   80 F.3d at 1282. Instead, the claimant must only show that an objectively verifiable
 6   impairment “can reasonably produce the degree of symptom alleged.” Lingenfelter, 504
 7   F.3d at 1036 (quoting Smolen, 80 F.3d at 1282); see also Carmickle v. Comm’r of Soc.
 8   Sec., 533 F.3d 1155, 1160-61 (9th Cir. 2008) (“requiring that the medical impairment
 9   ‘could reasonably be expected to produce’ pain or another symptom . . . requires only that
10   the causal relationship be a reasonable inference, not a medically proven phenomenon”).
11          Second, if a claimant shows that she suffers from an underlying medical impairment
12   that could reasonably be expected to produce her other symptoms, the ALJ must “evaluate
13   the intensity and persistence of [the] symptoms” to determine how the symptoms limit the
14   claimant’s ability to work. See 20 C.F.R. § 404.1529(c)(1). At this second evaluative step,
15   the ALJ may reject a claimant’s testimony regarding the severity of her symptoms only if
16   the ALJ “makes a finding of malingering based on affirmative evidence,” Lingenfelter, 504
17   F.3d at 1036 (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006)), or
18   if the ALJ offers “clear and convincing reasons” for discounting the symptom testimony.
19   Carmickle, 533 F.3d at 1160 (quoting Lingenfelter, 504 F.3d at 1036). “This is not an easy
20   requirement to meet: ‘The clear and convincing standard is the most demanding required
21   in Social Security cases.’” Garrison v. Colvin, 759 F.3d 995, 1015 (9th Cir. 2014) (quoting
22   Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002)). Plaintiff argues
23   that the ALJ did not provide clear and convincing reasons for rejecting her symptom
24   testimony. (Doc. 16 at 18.) As set forth below, the Court concludes that the ALJ did not
25   err by discounting this testimony.
26          As Plaintiff notes, her symptom testimony was of a “rambling nature.” (Doc. 21 at
27   8.) However, Plaintiff reported that she was unable to work “due to symptoms associated
28   with psychiatric impairments, migraines, osteoarthritis, and degenerative disc disease.”


                                               - 24 -
 1   (R. 28.) Plaintiff reported that she had difficulty with talking, remembering, completing
 2   tasks, concentrating, understanding, and following instructions. (Id.) Plaintiff estimated
 3   that she could sit for up to 1.5 hours and stand for up to ten minutes. (Id.) Plaintiff testified
 4   that she stayed in her room most of the day but tried to get up for dinner with her family.
 5   (Id.)
 6            The ALJ concluded that Plaintiff’s “medically determinable impairments could
 7   reasonably be expected to cause the alleged symptoms,” but found that her “statements
 8   concerning the intensity, persistence, and limiting effects of these symptoms [were] not
 9   entirely credible . . . .” (R. 29.) As discussed below, the ALJ rejected Plaintiff’s symptom
10   testimony because the ALJ concluded that: (1) the record did “support the severity of
11   symptoms alleged”; (2) Plaintiff’s symptoms were “relatively controlled with treatment”;
12   (3) there were inconsistencies in the record including (a) Plaintiff’s “history of inconsistent
13   earnings, (b) Plaintiff’s need to use a wheelchair, (c) Plaintiff’s testimony that she spent
14   most of her time in her room; and (d) Plaintiff’s report of side effects from her medication;
15   and (4) Plaintiff engaged in various daily activities.
16                  1.     Lack of Objective Support
17            The ALJ discounted Plaintiff’s symptom testimony because she found that “the
18   record [did] not support the severity of the symptoms alleged.” (R. 31.) After a claimant
19   produces objective medical evidence of an underlying impairment, an ALJ “may not reject
20   a claimant’s subjective complaints based solely on a lack of objective medical evidence to
21   fully corroborate the claimant’s allegations.” Bray v. Comm’r of Soc. Sec. Admin., 554
22   F.3d 1219, 1227 (9th Cir. 2009). However, it is a relevant factor in determining the severity
23   of a claimant’s symptoms. Rollins v. Massanri, 261 F.3d 853, 857 (9th Cir. 2001).
24   Therefore, the ALJ could consider the lack of corroborating medical records in determining
25   the severity of Plaintiff’s symptoms but could not reject Plaintiff’s testimony solely on this
26   basis.
27            Substantial evidence in the record supports the ALJ’s conclusion that the objective
28   evidence did not support Plaintiff’s allegations of disabling symptoms. For example, 2010


                                                  - 25 -
 1   diagnostic imagining of Plaintiff’s back, hip, and hands revealed no significant
 2   abnormalities. (R. 411-12.) A 2012 Computer Tomography (“CT”) of Plaintiff’s head and
 3   brain was also “negative.” (R. 626.) Imaging in May 2014 revealed evidence of cervical
 4   radiculopathy and lumbosacral radiculitis, however “EMG and nerve conduction studies
 5   did not show any basis for [Plaintiff’s] ongoing symptoms.” (R. 939.)
 6                 2.     Symptoms Controlled with Treatment
 7          The ALJ discounted Plaintiff’s symptom testimony because she concluded that
 8   Plaintiff’s “symptoms were relatively controlled with treatment.”           (R. 31.)    The
 9   effectiveness of medication or treatment is a relevant factor in determining the severity of
10   Plaintiff’s symptoms. 20 C.F.R. § 404.1529(c)(3). Plaintiff challenges this rationale on the
11   ground that “the ALJ did not provide citations in the record to support this conclusion.”
12   (Doc. 16 at 20.) However, in the section of her decision assessing Plaintiff’s symptom
13   testimony, the ALJ discussed in detail Plaintiff’s impairments and the related treatment.
14   (R. 29-31.)
15          The ALJ provided citations to the record indicating that Plaintiff’s symptoms,
16   including her headaches and mental impairments, were controlled with treatment. (Id.) As
17   the ALJ noted, the record reflects that Plaintiff reported that her headaches “dramatically”
18   decreased after the Botox injections and that she was stable on her medications for her
19   mental impairments. (R. 804, 931-34, 938-39; 578, 579-80, 586, 588.) Plaintiff’s foot pain
20   was relieved with wearing tennis shoes or staying off of her feet. (R. 451.) The record
21   also indicates that Plaintiff’s neck and back pain was successfully treated with chiropractic
22   adjustments between 2012 and 2014. (See e.g. R. 760 (reporting that low back conditions
23   had improved 40%, muscle spasms and joint inflammation and pain had decreased); R. 762
24   (reporting 60% improvement in neck and back conditions, improved range of motion in
25   thoracic and lumbar spine, decreased joint inflammation and pain); R. 764 (reporting 90%
26   improvement in neck and back conditions, improved ability to exercise, participate in
27   hobbies, and perform activities of daily living, decreased muscle spasms, joint
28   inflammation and pain), R. 765 (reporting 100% improvement in neck and back conditions


                                                - 26 -
 1   and “no symptoms”), R. 766 (reporting increased neck, upper back, and central back pain
 2   but noting that Plaintiff “continue[d] to respond to chiropractic care with improved range
 3   of motion, better posture and spinal health”).)
 4          Evidence that a claimant’s symptoms were controlled with treatment can be a
 5   legally sufficient reason for discounting her symptom testimony. See Warre v. Comm’r of
 6   Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006) (“Impairments that can be controlled
 7   effectively with medication are not disabling for the purpose of determining eligibility for
 8   SSI benefits.”). The Court concludes that the ALJ properly discounted Plaintiff’s symptom
 9   testimony based on substantial evidence in the record that her impairments were controlled
10   with treatment.
11                 3.     Inconsistencies in the Record
12          The ALJ discounted Plaintiff’s symptom testimony due to inconsistencies in the
13   record including (a) Plaintiff’s “history of inconsistent earnings,” (b) Plaintiff’s testimony
14   about using a wheelchair, (c) Plaintiff’s testimony about spending most of her time in her
15   room, and (d) Plaintiff’s reported side effects from her medication.
16                        a.     Plaintiff’s Work History
17          The ALJ also discounted Plaintiff’s symptom testimony because she had a “history
18   of inconsistent earnings and her earnings record [did] not document all work activity
19   reported.” (R. 32.) The ALJ found that this incomplete work history raised questions about
20   whether Plaintiff’s “continued unemployment [was] due to reasons unrelated to her alleged
21   impairments.” (Id.) Evidence that a claimant quit working for a non-medical reason is a
22   clear and convincing reason for discounting her symptom testimony. See Bruton v.
23   Massanari, 268 F.3d 824, 828 (9th Cir. 2001) (concluding that a claimant’s pain complaints
24   were not credible because he reported at the administrative hearing, and also to at least one
25   doctor, that he left his job because he was laid off, not because he was injured).
26          However, substantial evidence in the record does not support the ALJ’s speculation
27   that Plaintiff may have been unemployed for reasons other than her alleged impairments.
28   The record reflects that Plaintiff reported earnings for 2007, 2008, 2009, 2010, 2011, and


                                                 - 27 -
 1   2012. (R. 218-19.) Plaintiff alleged disability beginning on July 24, 2012. (R. 20.) In
 2   Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002), the court noted that claimant’s
 3   “spotty work history” supported the ALJ’s adverse credibility determination. However,
 4   unlike this case, the claimant in Thomas had gaps of several years between jobs. Thomas,
 5   278 F.3d at 959. The Court concludes that Plaintiff’s inconsistent work history was not a
 6   clear and convincing reason for discounting her symptom testimony.
 7                        b.     Testimony that Plaintiff used a Wheelchair
 8          The ALJ noted that Plaintiff testified that she used a wheelchair whenever she left
 9   the house in 2013 and 2014, but that the medical treatment records did not mention a
10   wheelchair. (R. 32.) The ALJ concluded that the absence of medical evidence regarding
11   a wheelchair “raised the question whether additional information provided is similarly
12   unreliable.” (Id.)
13          The absence of evidence of a wheelchair in the medical record did not constitute a
14   clear and convincing reason for discounting Plaintiff’s symptom testimony. See Trevizo v.
15   Berryhill, 871 F.3d 664, 682 n. 10 (9th Cir. 2017) (finding “the absence of medical records
16   regarding alleged symptoms is not itself enough to discredit a claimant’s testimony.”)
17   Plaintiff testified that she had her “own wheelchair” that she used because she had leg pain
18   that made it difficult to walk. (R. 63, 68.) Plaintiff testified that the wheelchair was not
19   prescribed by a doctor and that she started using it before she was diagnosed with Esptein-
20   Barr. (R. 68.) Because Plaintiff testified that the wheelchair was not prescribed, the lack
21   of evidence about a wheelchair in the medical record was not inconsistent with her
22   testimony. Therefore, the ALJ erred by discounting Plaintiff’s symptom testimony based
23   on the absence of medical evidence regarding a wheelchair.
24                        c.     Plaintiff’s Testimony about Isolating Herself
25          Plaintiff testified that at the time of the 2015 administrative hearing she spent most
26   of her time in her room. (R. 70.) The ALJ concluded that Plaintiff’s testimony that she
27   spent most of her time in her room was inconsistent with Plaintiff’s report to a medical
28


                                                - 28 -
 1   professional that she went on a camping trip with her family, and inconsistent with
 2   evidence that she worked after the alleged disability onset date. (R. 32.)
 3          In support of the ALJ’s conclusion, the Commissioner cites to an August 2014
 4   treatment note stating that Plaintiff cancelled surgery for her carpal tunnel syndrome, which
 5   was scheduled for August 29, 2014, to go on a family camping trip. (Doc. 20 at 6 (citing
 6   R. 890).) Evidence that Plaintiff went on one family camping trip in August 2014 is not
 7   inconsistent with Plaintiff’s testimony that at the time of the administrative hearing in 2015
 8   she spent most of her time in her room.
 9          The ALJ also found Plaintiff’s 2015 testimony that she spent most of her time in her
10   room inconsistent with reports that she worked after the disability onset date. (R. 32.) In
11   support of the ALJ’s conclusion, the Commissioner cites evidence that Plaintiff performed
12   some part-time work in 2012 and 2013. (Doc. 20 at 7-8.) Evidence that Plaintiff performed
13   some part-time work in 2012 and 2013 is not inconsistent with Plaintiff’s testimony that at
14   the time of the 2015 administrative hearing she spent most of her time in her room.
15   Therefore, the ALJ erred in discounting this part of Plaintiff’s testimony.
16                        d.      Testimony about Medication Side Effects
17          The ALJ also discounted Plaintiff’s symptom testimony because Plaintiff testified
18   that she had “adverse side effects from medication, but the record indicate[d] that these
19   alleged side effects were brief . . . .” (R. 32.) The ALJ did not identify the medical evidence
20   regarding side effects that was inconsistent with Plaintiff’s symptom testimony. (Id.); see
21   Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1102 (9th Cir. 2014)) (stating that
22   to ensure meaningful review, the ALJ must specifically identify the claimant’s testimony
23   the ALJ finds not to be credible and explain what evidence undermines the testimony).
24   Thus, the ALJ did not provide a clear and convincing reason for discounting Plaintiff’s
25   symptom testimony on that basis. The Court concludes that the “inconsistencies” in the
26   record that the ALJ identified were not a clear and convincing reason for discounting
27   Plaintiff’s symptom testimony.
28


                                                 - 29 -
 1                 4.     Daily Activities
 2          The ALJ concluded that Plaintiff’s reported ability to perform personal care, prepare
 3   simple meals, do laundry, shop in stores, drive a car, spend time with others, and get along
 4   with authority figures suggested that Plaintiff’s symptoms were not as limiting as Plaintiff
 5   alleged. (R. 33.) Plaintiff argues that her ability to perform daily activities was not a clear
 6   and convincing reason for discounting her symptom testimony. (Doc. 16 at 21-22.)
 7          An ALJ may reject a claimant’s symptom testimony if the severity of the alleged
 8   symptoms is incompatible with the claimant’s daily activities. See Burch v. Barnhart, 400
 9   F.3d 676, 681 (9th Cir. 2005). Daily activities may also be “grounds for an adverse
10   credibility finding ‘if a claimant is able to spend a substantial part of his day engaged in
11   pursuits involving the performance of physical functions that are transferable to a work
12   setting.’” Orn, 495 F.3d at 639 (quoting Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).
13   The ALJ did not make any finding as to how often Plaintiff engaged in the daily activities
14   she identified or whether these activities were transferrable to a work setting. (R. 32.)
15   Accordingly, Plaintiff’s daily activities were an insufficient reason for discrediting her
16   symptom testimony.
17          Although the Court does not accept all the reasons that the ALJ gave in support of
18   her adverse credibility determination, the ALJ provided sufficient legally sufficient reasons
19   that are supported by substantial evidence in support of her credibility determination and,
20   therefore, the Court affirms that determination. See Batson, 359 F.3d at 1197 (stating that
21   the court may affirm an ALJ’s overall credibility conclusion even when not all of the ALJ’s
22   reasons are upheld); Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001) (stating
23   that “[e]ven if we discount some of the ALJ’s observations of [the claimant’s] inconsistent
24   statements and behavior . . . we are still left with substantial evidence to support the ALJ’s
25   credibility determination.”).
26   ///
27   ///
28   ///


                                                 - 30 -
 1   VII.   Conclusion
 2          The Court concludes that the ALJ did not commit harmful legal error and that her
 3   determination is supported by substantial evidence in the record. Accordingly, the Court
 4   affirms the Commissioner’s disability determination.
 5          Accordingly,
 6          IT IS ORDERED that the Commissioner’s disability determination is
 7   AFFIRMED.       The Clerk of Court is directed to enter judgment in favor of the
 8   Commissioner and against Plaintiff.
 9          Dated this 19th day of December, 2018.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              - 31 -
